OPINION OF THE COURT
Per Curiam.
By order of the Supreme Court of the State of Wyoming, dated June 26, 1995, the respondent was disbarred from the practice of law in that State, effective July 10, 1995. r
On or about December 3, 1996, the respondent was personally served with notice pursuant to 22 NYCRR 691.3 (d), informing him of his right to interpose certain enumerated de*133fenses to the imposition of reciprocal discipline in New York. By verified statement dated December 23, 1996, the respondent demanded a hearing and asserted as defenses that the disciplinary proceeding in Wyoming was so lacking in notice or opportunity to be heard as to constitute a deprivation of due process, that there was an infirmity of proof establishing the misconduct in Wyoming, and that the imposition of reciprocal discipline by this Court would be unjust. By order of this Court dated February 13, 1997, the motion to impose reciprocal discipline was held in abeyance pending a hearing pursuant to 22 NYCRR 691.3 (d), and the Honorable Anthony P. Savarese was appointed as Special Referee to hear and report. A hearing was held on March 5, 1997.
At the outset of the hearing, the respondent withdrew the first two defenses asserted. As to the remaining defense, the Special Referee concluded that the respondent failed to meet his burden of showing that the imposition of reciprocal discipline by the New York Court would be unjust.
Based on the evidence adduced at the hearing, including the report of the Wyoming State Bar, we conclude that the Special Referee’s determination was proper. Under the circumstances of this case, the respondent is disbarred, and his name is stricken from the roll of attorneys and counselors-at-law.
Mangano, P. J., Bracken, Rosenblatt, Miller and O’Brien, JJ., concur.
Ordered that the petitioner’s motion is granted; and it is further,
Ordered that pursuant to 22 NYCRR 691.3, effective immediately, the respondent, Harold F. Buck, is disbarred, and his name is stricken from the roll of attorneys and counselors-at-law; and it is further,
Ordered that the respondent shall promptly comply with this Court’s rules governing the conduct of disbarred, suspended, and resigned attorneys (22 NYCRR 691.10); and it is further,
Ordered that pursuant to Judiciary Law § 90, effective immediately, Harold F. Buck is commanded to continue to desist and refrain from (1) practicing law in any form, either as principal or as agent, clerk, or employee of another, (2) appearing as an attorney or counselor-at-law before any court, Judge, Justice, board, commission, or other public authority, (3) giving to another an opinion as to the law or its application or any advice in relation thereto, and holding himself out in any way as an attorney and counselor-at-law.